Citation Nr: 1811573	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right arm skin disorder.

2.  Entitlement to service connection for residuals of arterial sclerotic disease, to include a partial brain aneurysm.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 through October 1969.  That period of active duty included service in Vietnam, where the Veteran engaged the enemy in combat and was decorated with the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a September 2014 video conference hearing.  A transcript of those proceedings is associated with the claims file.

This matter was remanded previously by the Board in July 2015 for further development of the issues on appeal.  That development has been performed and the matter returns to the Board for de novo review.

Although the Veteran was represented previously by a private attorney, the Veteran revoked his appointment of the private attorney to act as his representative in an August 2017 letter.  The Veteran has not appointed a new representative.

The issue of the Veteran's entitlement to service connection for residuals of arterial sclerotic disease, to include a partial brain aneurysm, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a skin disorder on his right arm.



CONCLUSION OF LAW

The criteria for service connection for a right arm skin condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection for a Right Arm Skin Disorder

The Veteran asserts entitlement to service connection for a skin disorder on his right arm.  In that regard, he reported in his October 2010 claim that he had a "spot of skin condition" on the arm.

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2017).

The evidence does not establish that the Veteran has had a skin condition on his right arm at any time during the appeal period.  Records for VA treatment received by the Veteran from 2010 through 2017 make no mention of any skin abnormalities on the Veteran's right arm, much less, a diagnosis of a specific skin condition on the arm.  Similarly, private treatment records from Mulberry Foot Care and Dr. A.A. reflect that the Veteran was treated from 2014 through 2017 for ongoing skin conditions on his feet.  Again, however, those records do not mention any abnormalities on the Veteran's right arm.

During a September 2017 VA examination, the Veteran testified that he had a history of intermittent blistering on his right arm that dated back to his period of service in Vietnam.  Notably, he did not report any VA or private treatment for any skin condition involving his right arm.  A physical examination conducted by the VA examiner again revealed no abnormalities on the Veteran's right arm and the examiner concluded that there was no evidence of a right arm skin condition.

Concurrent with the above, the Veteran testified during his September 2014 Board hearing that the reported skin condition on his arm had cleared up.  He did not elaborate as to when the condition cleared up, and also, did not report any recurrences or flare-ups of the reported condition.

Although the Veteran reported the existence of a right arm skin condition at the time of his October 2010 claim, the other evidence in the record does not support that assertion.  As stated above, records for VA and private treatment, which date back to 2010, make no reference to any complaints by the Veteran or objective findings of any skin abnormalities on the Veteran's right arm.  Indeed, no findings or abnormalities were noted during the September 2017 VA examination.  Moreover, the Veteran's assertion that he had a right arm skin condition are not supported by any lay statements, photographs, or other evidence.  The Board does not assign significant weight to the Veteran's assertions, and rather, assigns greater probative weight to the other evidence in the record.

The weight of the evidence shows that the Veteran does not have a skin condition on his right arm.  As such, the basic elements for service connection for such a disorder are not shown.  The Veteran is not entitled to service connection for a right arm skin disorder.


ORDER

Service connection for a right arm skin disorder is denied.


REMAND

In July 2017, VA received a copy of a December 2016 private psychiatric report that mentions that the Veteran has been receiving social security disability benefits that are related to the Veteran's 2005 brain aneurysm.  VA has not made any effort to date to obtain the Veteran's social security records.

The Veteran's social security records are likely to contain additional evidence that pertains to the Veteran's claim for service connection for residuals associated with arterial sclerotic disease.  As such, VA must make efforts at this time to obtain those records.  38 C.F.R. § 3.159 (c)(2) (2017); see also Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

The Board observes also that the issue was remanded previously by the Board so that VA could undertake efforts to obtain the Veteran's private treatment records from Jackson Hospital and Clinic, HealthSouth Rehab, and Dr. Epperson.  Pursuant to the Board's remand, the RO mailed to the Veteran a November 2016 letter that invited the Veteran to provide those records and/or provide a signed VA 21-4142 release for those records.  No response in that regard was received.

The Board notes that VA's duty to assist claimants is not a "one-way street."  In other words, a veteran seeking assistance cannot wait passively for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Still, where the Veteran's claim is being remanded for other development, the Veteran should be given another opportunity to assist the RO in obtaining the foregoing private treatment records and for the RO to make new efforts to obtain those records.  38 C.F.R. § 3.159 (c)(1) (2017).

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered additional treatment for his arterial sclerotic disease and any residuals associated with his brain aneurysm since September 2017.  VA must then also make efforts to obtain the records for any treatment that is identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his arterial sclerotic disease and any residuals associated with his brain aneurysm, to include the records for treatment received by him from Jackson Hospital and Clinic, HealthSouth Rehab, and Dr. Epperson.  If so, he should be given assistance in obtaining it.  Relevant VA treatment records dated from September 2017 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative (if one has been appointed) are to be notified of any unsuccessful efforts in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's social security records.  Records obtained as a result of such efforts should be associated with the claims file.  If such records are unavailable, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow them the opportunity to obtain and submit those records for VA review.

3.  Perform any other development that is indicated by the evidence.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


